Lewis, Chief Justice:
Appellant South Carolina Employment Security Commission determined that the respondent had been discharged for misconduct within the sense of Section 41-35-120(2), Code of Laws of South Carolina, 1976. The respondent was therefore held disqualified to receive benefits for a period of five weeks. At the end of this period she commenced receiving benefits and continued to do so until they were exhausted. On appeal to the circuit court, respondent obtained a ruling that the Commission erred in its decision that she had been *494discharged for misconduct. From this holding the Commission now appeals.
Upon review of the record, briefs and argument of counsel, we find no justiciable issue between these parties. Counsel concedes in effect that the appeal seeks an advisory opinion only. This Court has consistently refrained from rendering such opinions, and accordingly this appeal is dismissed in light of our previous holdings. Booth v. Grissom, 265 S. C. 190, 192, 217 S. E. (2d) 223; O’Shields v. McLeod, 257 S. C. 477, 482, 186 S. E. (2d) 408.
Ness, Gregory and Harwell, JJ., concur.
Littlejohn, J., dissents.